Title: To James Madison from John Armstrong, 5 February 1811
From: Armstrong, John
To: Madison, James


Dear Sir,New York 5 feb. 1811.
I yesterday, on my return to this city, received from M. Russel a letter, from which I make the following extract. It’s enclosures are sent entire. It would be injustice, as well to M. Russel, as to a suggestion which fell from you when I had lately the honor of seeing you, were I to withold a testimony of his very respectable standing in the place which he now fills, & which removes every doubt of his future usefulness in a higher office, were it conferred upon him. This testimony comes from one of the oldest and ablest diaplomatists in France, and is sub-joined to one of the annexed papers. Permit me to assure you of the very great respect & attachment of, dear Sir, Your most Obedient, & very humble Servant,
John Armstrong.
